1

2
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
3
                                                                 Oct 03, 2018
4
                                                                     SEAN F. MCAVOY, CLERK



5                       UNITED STATES DISTRICT COURT

6                     EASTERN DISTRICT OF WASHINGTON

7 CASEY B.,                                    No. 1:17-cv-03084-FVS

8                      Plaintiff,              ORDER ADOPTING REPORT AND
                                               RECOMMENDATION TO DENY
9          vs.                                 PLAINTIFF’S MOTION FOR
                                               SUMMARY JUDGMENT AND TO
10 COMMISSIONER OF SOCIAL                      GRANT DEFENDANT’S MOTION
                                               FOR SUMMARY JUDGMENT
11 SECURITY

12                     Defendant.
                                               ECF Nos. 12, 13, 17, 18
13

14
           BEFORE THE COURT is the Report and Recommendation issued by
15
     Magistrate Judge Mary K. Dimke on September 4, 2018, ECF No. 17,
16
     recommending Plaintiff’s Motion for Summary Judgment, ECF No. 12, be denied
17
     and Defendant’s Motion for Summary Judgment, ECF No. 13, be granted.
18
     Plaintiff filed objections to the Report and Recommendation on September 17,
19
     2018. ECF No. 18. Defendant did not file a response.
20

21
       ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1        After reviewing the Report and Recommendation, the objections, and

 2 relevant authorities; the Court finds the Magistrate Judge’s findings are correct.

 3 Therefore, the Court adopts the Report and Recommendation in its entirety.

 4 Accordingly, IT IS ORDERED:

 5        1.     Plaintiff’s Objections to Magistrate Judge Dimke’s Report and

 6 Recommendation, ECF No. 18, are OVERRULED.

 7        2.     The Report and Recommendation, ECF No. 17, is ADOPTED in its

 8 entirety.

 9        3.     Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

10        4.     Defendant’s Motion for Summary Judgment, ECF No. 13, is

11 GRANTED.

12        The District Court Executive is directed to file this Order and forward copies

13 to counsel. Judgment shall be entered for Defendant and the file shall be

14 CLOSED.

15        DATED October 3, 2018.

16                                  s/Fred Van Sickle
                                     Fred Van Sickle
17                          Senior United States District Judge

18

19

20

21
      ORDER ADOPTING REPORT AND RECOMMENDATION - 2
